PER CURIAM:
La buena marcha del proceso judicial del país es responsabi-lidad ineludible de todo miembro de la profesión legctl. See. 9, Criterio General, Parte II, Cánones del Código de Etica Profe-sional, 4 L.P.R.A. Ap. IX.
Los incidentes que motivaron la queja de epígrafe fue-ron examinados anteriormente por este Tribunal en Mélendez v. Caribbean Int’l News, 151 D.P.R. 649 (2000). En aquella ocasión sostuvimos la corrección de la descalifica-ción del Ledo. Juan R. Marchand Quintero dictada por el Juez de Primera Instancia Hon. Víctor Rivera González en el trámite del caso Núm. KDP 92-0574. La orden de des-calificación se fundó en una comunicación telefónica ex parte mediante la cual el letrado participó al Juez la exis-*979tencia de una investigación periodística sobre sus ejecuto-rias anteriores como juez de lo criminal. Dicho acerca-miento se hizo alegadamente con el propósito de prevenir al Juez de que El Vocero solicitaría su recusación fundado en la probabilidad de publicación de artículos como resul-tado de la investigación.
En esta ocasión, nos toca examinar los mismos hechos que provocaron la descalificación bajo la lupa de nuestra facultad disciplinaria. La controversia ante nos se reduce, pues, a determinar si la comunicación del letrado fue una cortesía profesional o si, por el contrario, representa un acercamiento indebido contrario a los postulados de la ética profesional. Se impone una breve recapitulación del contexto en el cual se produce la llamada y de su contenido.
í-H
En junio de 1992, la Fiscal Iris Meléndez Vega presento una acción por daños y perjuicios por libelo y difamación contra Caribbean International News Corp. (corporación que publica el diario El Vocero), Gaspar Roca, José A. Purcell, Martha Marrero y Héctor Santiago Rivera (en ade-lante El Vocero), caso Civil Núm. KDP 92-0574. Ello por la publicación de una serie de artículos en el diario, los cuales imputaban a la Fiscal Meléndez una alegada conducta constitutiva de hostigamiento sexual a una subalterna del mismo sexo. Desde los inicios del pleito, el licenciado Mar-chand Quintero ha sido uno de los dos (2) abogados que comparecen en representación de El Vocero.
En los ocho (8) años que ha estado pendiente de resolu-ción el litigio, diversos incidentes interlocutorios han sido objeto de recursos ante el Tribunal de Circuito de Apelacio-nes (en adelante el Tribunal de Circuito) y ante este Tribunal. Tanto a nivel de instancia como a nivel apelativo, el caso fue reasignado en numerosas ocasiones. La mayoría de las reasignaciones respondieron a inhibiciones volunta-*980Has o a solicitudes de recusación presentadas por el licen-ciado Marchand Quintero.
En instancia, un total de seis (6) jueces y un (1) Comi-sionado Especial habían intervenido en el caso sin que se hubiese comenzado a celebrar la vista en su fondo. Con relación a los incidentes que llegaron al Tribunal de Cir-cuito, cuatro (4) paneles íntegros y por lo menos diez (10) jueces individuales se inhibieron de participar en cualquier incidente relacionado al caso. No es difícil prever que todos estos tropiezos provocaron una situación crítica de atraso para los procedimientos del pleito.
En vista de ello y en aras de acelerar la solución del caso, el 26 de enero de 2000, el Hon. Carlos Rivera Martí-nez, Juez Administrador del Centro Judicial de San Juan, asignó el caso mediante orden administrativa al Hon. Víctor M. Rivera González.
Al día siguiente de serle asignado el caso, el Honorable Rivera González coordinó por teléfono una reunión con los abogados de las partes para el 1ro de febrero a las 4:00p.m. El objeto de la vista era evaluar si existía posibilidad de transigir las causas de acción o, en la alternativa, evaluar la disponibilidad de los abogados y las partes para señalar el comienzo del juicio para dentro de las dos (2) semanas siguientes.
Llegado el día de la reunión, el licenciado Marchand Quintero llamó a la oficina del Honorable Rivera González. La llamada se efectuó aproximadamente a las 12:30 del mediodía. El Juez no se encontraba en ese momento por lo cual el licenciado Marchand Quintero dejó un mensaje con la secretaria, expresando que le urgía comunicarse con el magistrado antes de la reunión. Poco después de la 1:00 de la tarde, el Honorable Rivera González llamó al licenciado Marchand Quintero en respuesta al mensaje que éste le dejara. La subsiguiente conversación entre el letrado y el Juez es el hecho particular que se nos refiere para el ejer-cicio de nuestra jurisdicción disciplinaria.
*981Al contestar el teléfono, el licenciado Marchand Quin-tero comenzó por decirle al Juez Rivera González que “no sabía cómo expresarle algo, que antes le había sucedido con otro Juez”(1) que se le había hecho difícil comunicár-selo y que no quería que le cogiera “en frío” durante la vista. Expresó entonces el letrado que cuando informó a su cliente, el señor Gaspar Roca, presidente de El Vocero, que el caso había sido asignado al Juez Rivera González, el señor Roca le indicó, “espérate un segundito, hablamos des-pués, porque creo que tengo algo”. El señor Roca quedó en que cotejaría y luego le informaría.
Continuó el licenciado Marchand Quintero relatando al Juez que el señor Roca le informó que sus ejecutorias judi-ciales en la Sala de lo Criminal durante los años 1998 y 1999 eran objeto de una investigación por parte del periódico. Añadió que ya tenían una declaración jurada. Prosiguió el letrado expresando al Juez que, tras recibir la información del señor Roca, se había comunicado personal-mente con los investigadores de El Vocero y destacó el he-cho de que éstos eran ex agentes del Negociado Especial de Investigaciones. Alegó el licenciado que éstos le informaron que la investigación “estaba caminando” y que ya tenían documentos, entrevistas y fuentes informativas.
Como reacción a toda la información que se le develaba por primera vez, el Juez Rivera González le indicó al licen-ciado Marchand Quintero sentirse agobiado. Además, se defendió asegurando que nunca había utilizado su puesto para algo ilegal o impropio. Finalmente, le confirmó al li-cenciado Marchand Quintero que la prensa estaba en todo su derecho de investigar para informar responsablemente y lo invitó a que reprodujera lo expresado vía telefónica en la reunión que se celebraría una par de horas más tarde ese mismo día.
El licenciado recalcó que le preocupaba la posibilidad de que surgieran artículos periodísticos durante el trámite del *982caso. Según el letrado, tanto la eventual publicación como la no publicación de artículos se prestaría a malas interpretaciones. La publicación de artículos podía verse como que pretendían “palanquear” el criterio profesional del Juez, mientras que la no publicación podía interpre-tarse como una forma de congraciarse con él.
Llegada la hora de la vista, a las 4:10 de la tarde, se celebró la reunión en el salón de sesiones. Según le había anticipado, el Juez Rivera González invitó al licenciado Marchand Quintero a que expresara para el expediente lo que previamente le había comunicado por teléfono. Ade-más, lo exhortó a que solicitara un remedio si entendía que era adecuado. El licenciado Marchand Quintero accedió a la invitación resumiendo para el expediente el incidente telefónico. Por estar dicha conversación en la médula de la controversia de autos, reproducimos la versión del licen-ciado Marchand Quintero conforme consta en la transcrip-ción de la vista celebrada el 1ro de febrero:
Para efectos de récord, el Ledo. Juan R. Marchand Quintero. Vuestro Honor, esta mañana, a eso de las 12:05, yo llamé al despacho de Vuestro Honor, no conseguí a nadie. Entonces, lo traté de nuevo como a esto de la una menos veinticinco y su secretaria me indicó que usted estaría de regreso a la 1:00. Puedo estar mal por cinco minutos, pero a la una y cuarto, una y veinte, cojo el teléfono, yo estaba solo en la oficina y era Vues-tro Honor. Y le indiqué que esta misma mañana, hoy martes, me indicaron de El Vocero, que se está haciendo una investiga-ción que envuelve las ejecutorias oficiales de Vuestro Honor. Se remontan a cuando usted estaba en la Sala de lo Criminal. Puedo equivocarme, pero estamos hablando de mediados o fines del '98, hasta mediados del '99. Esa es, por lo que sé, esa es la ventana de estudio.
Yo me preocupé, inmediatamente y llamé, hice el contacto, cosa que nunca hago, con los investigadores de El Vocero, que son ex NIE y están haciendo ellos la investigación. Por lo que ellos me dijeron, tienen documentos, han hecho entrevistas, tie-nen fuentes informativas y la investigación está caminando.
Como yo le indiqué, Vuestro Honor, eso me pone a mí, inme-diatamente, a mí como abogado, en una posición que le quise participar y es la siguiente. Primero, por haber gente que sabe que se está investigando, el no publicarse nada con el devenir *983del tiempo podría interpretarse como que de alguna forma El Vocero ha tratado con manos de seda o, vamos!, con algún pro-pósito malo de aventajarse. Y por el contrario, si estuviese el caso activo ante usted y decidiesen publicar lo que sea que de-cidan publicar, pues, la gente va a pensar, incluyendo obvia-mente la parte demandante y su distinguida representación, van a pensar que lo que estamos haciendo es de alguna forma palanqueando el criterio profesional de Vuestro Honor.
De una manera o de otra, es una situación sumamente delicada. Y, en el plano personal, como yo sé que estas cosas suceden, probablemente es a este servidor que le enviarían el producto final, porque es lo usual, de lo que es un borrador de publicación. Si es que lo hacen, es en esa etapa y antes, que me participarían o me incluirían en el equipo de trabajo para una publicación en específico.
Hablé de esto con mi cliente, con el señor Roca, que es parte demandada y tengo las instrucciones de hacer el contacto con usted, el cual hice en la conversación telefónica. Porque no es nuestro propósito tampoco radicar sin prevenir a nadie, sin avi-sarlo, en forma, vamos a decir, informar, como lo estamos ha-ciendo, el hecho de que estamos solicitando la recusación.
Pero eso, básicamente, Vuestro Honor, esas son mis instruc-ciones en este momento, de notificarle al Tribunal, de que dada esta situación, entendemos, lo más sano, lo más sano, saluda-ble, es solicitarle la recusación, cosa que sabemos que bajo la Regla 62 se hace con cierta formalidad. Y como yo le indiqué en la llamada telefónica, yo no tendría reparo alguno en obtener las declaraciones juradas de los que están investigando y poner en un sobre lacrado, en algún sitio donde... en un sitio neutro, no tiene que ser un notario, puede ser el depósito del Tribunal”. (Énfasis suplido.)
Tras concluir el relato del licenciado Marchand Quin-tero, el juez añadió algunos detalles al recuento los cuales el licenciado aceptó como acertados. Entonces, el Juez pro-cedió a ordenar que los procedimientos se transcribieran y se sometieran a la consideración de este Tribunal para que evaluáramos si la conducta del letrado ameritaba que ejer-ciéramos nuestra jurisdicción disciplinaria. Finalmente, el Juez descalificó al licenciado Marchand Quintero de conti-nuar representando a El Vocero en el caso y manifestó que no habría de inhibirse por no tener prejuicio alguno en relación con los hechos, partes o litigantes en el caso.
*984Conforme al trámite ordinario, este Tribunal refirió la queja a la oficina del Procurador General para su investi-gación y la preparación del informe correspondiente. El Procurador General nos ha sometido un informe deta-llando los hallazgos de su investigación. Hemos dado opor-tunidad de expresarse en torno su contenido al licenciado Marchand Quintero. Además, el Juez implicado, Hon. Victor M. Rivera González, ha presentado iniciativa propia una comparecencia especial en la cual acepta las disculpas que el letrado le presentó en su comparecencia ante nos. Con el beneficio de éstas comparecencias, nos encontramos en posición de resolver.
II
Debemos examinar la conducta del licenciado Marchand Quintero a la luz de dos (2) de los cánones del Código de Ética Profesional, 4 L.P.R.A. Ap. IX: (1) la prohibición de comunicaciones ex parte (Canon 11) y (2) el deber de evitar hasta la apariencia de conducta impropia (Canon 38).
El Canon 11 del Código de Ética Profesional, supra, versa sobre las indebidas atenciones e influencias hacia los jueces. Dicho canon dispone:
Las marcadas atenciones y la hospitalidad inusitada por parte de un abogado hacia un juez traen consigo equívocas in-terpretaciones sobre los motivos tanto del juez como el abogado y deben evitarse. Un abogado no debe comunicarse ni discutir con el juez en ausencia de la otra parte sobre los méritos de un caso pendiente, y merece ser reprendido por cualquier acción enca-minada a obtener especial consideración personal de un juez. Sumo cuidado debe tener el abogado que ocupa un cargo pú-blico o político en abstenerse de tratar de ejercer influencia o presión indebida en la tramitación de cualquier asunto some-tido a la consideración judicial. (Énfasis suplido.)
De otra parte, el Canon 38 del Código de Ética Profesional, supra, impone al abogado el deber de evitar *985hasta la apariencia de conducta impropia. En lo pertinente a la controversia ante nos, dicho canon dispone:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia ...
Los cánones antes citados deben interpretarse en conjunto, tomando en consideración que las Reglas 63.1 y 63.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, enumeran las circunstancias por las cuales un magistrado debe abstenerse de intervenir en un caso y establecen específicamente a la recusación como el vehículo procesal que debe utilizar la parte que desee solicitar la inhibición de un juez.
Cuando una parte entienda que está presente alguna de las circunstancias enumeradas en la Regla 63.1 de Procedimiento Civil, supra, y que procede la inhibición del Juez en el caso, lo que debe hacer es presentar inmediatamente una solicitud de recusación formal al tribunal. Esta debe ser por escrito y estar jurada. Así lo dispone claramente la Regla 63.2:
Cualquier recusación deberá ser jurada y expondrá los he-chos en que se funda. Dicha recusación deberá ser presentada tan pronto el solicitante advenga en conocimiento de la causa de recusación. (Énfasis suplido.) 32 L.P.R.A. Ap. III.
A la luz de las disposiciones antes citadas resulta forzoso concluir que la llamada del licenciado Marchand Quintero fue poco prudente. Ello, aun si asumiéramos como cierta la alegación del letrado de que la única intención de la llamada fue tener una “cortesía” con el Juez. Veamos.
El Canon 11 del Código de Ética Profesional, supra, prohíbe no sólo las comunicaciones ex parte sobre *986los méritos de un caso, sino también "la hospitalidad inusi-tada por parte de un abogado hacia un juez”. Además, bajo el Canon 38 del Código de Etica Profesional, supra, podría considerarse contraria a la ética cualquier comunicación ex parte, aunque no verse sobre los méritos de un caso, siem-pre y cuando proyecte una apariencia de impropiedad. Ya hemos resuelto que la prohibición establecida en el citado Canon 11 respecto a las influencias o presiones hacia jue-ces debe interpretarse “como que prohíbe también cual-quier actuación que diese lugar a una apariencia de inde-bidas influencias”. Ello, aunque la actuación no haya sido una mal intencionada. Véase In re Rodríguez Torres, 104 D.P.R. 758, 766 (1976), según modificado en In re Rodríguez Torres, 106 D.P.R. 698 (1978). En aquella ocasión dic-taminamos que:
[e]l pretender ejercer influencia -expresa o sutil, real o ima-ginaria- sobre organismos administrativos o judiciales adjudi-cativos, es incurrir en conducta impropia .... In re Rodríguez Torres, supra.
No puede perderse de vista que, aunque el licenciado Marchand Quintero no ocupa cargo público o político alguno, representa en este caso a uno los medios de comunicación de mayor difusión en el país. Es innegable que la prensa ostenta un poder igual o mayor que el de cualquier individuo que en un puesto público o político. Por ello, al igual que éstos, el representante legal de un periódico debe ejercer “sumo cuidado ... en abstenerse de tratar de ejercer influencia o presión indebida en la tramitación de cualquier asunto sometido a la consideración judicial”. Después de todo, el propósito de la restricción incluida en el Canon 11 del Código de Ética Profesional, supra, es evitar presiones por parte de abogados que por cualquier circunstancia se encuentren en una posición de poder.
El licenciado Marchand Quintero está plenamente consciente de que se encuentra en dicha posición, *987así lo admite en su comparecencia ante nos: “si uno es visto como el abogado que representa a un reconocido poder pu-blicitario, entonces cualquier llamada telefónica podría percibirse como algún tipo de táctica de presión, sin impor-tar su intención o contenido”. Sin embargo, en este caso el contenido de la llamada constituye precisamente el se-gundo elemento que mueve nuestro ánimo a resolver que el acercamiento del letrado fue impropio.
El licenciado Marchand Quintero llamó al Juez para alertarle de que se conducía una investigación periodística sobre sus ejecutorias y que con toda probabilidad se publi-carían artículos, presumiblemente peyorativos, como re-sultado en El Vocero. Hasta el momento en que se produce la llamada, ni siquiera existía fundamento para que el Juez se inhibiera. No puede causarle prejuicio o parciali-dad alguna al magistrado una situación que desconoce.
El letrado pretende solicitar la inhibición del Juez a base de una mera especulación sobre la posible ocurrencia de un evento futuro: la publicación de artículos como resultado de la investigación de las ejecutorias oficiales pasadas del Juez. Sin embargo, hasta que no se materializa la publicación de los artículos, ni siquiera existe una posible causa de recusación. Como vimos, las Reglas de Procedimiento Civil exigen para que se presente una recusación que el motivo sea un hecho comprobado. La probabilidad de ocurrencia de una situación hipotética no es suficiente. En In re Criado Vázquez, 108 D.P.R. 642 (1979), enfatizamos la importancia de que el abogado que solicita la recusación tenga certeza sobre las bases en las que fundamenta una solicitud de recusación, especialmente cuando se invocan fundamentos con implicaciones éticas para el magistrado. En lo pertinente allí expresamos que:
El abogado, en el descargo de su responsabilidad como repre-sentante de su cliente, debe actuar sin temor cuando tiene mo-tivos fundados para solicitar la inhibición de un juez. Debe, sin embargo, ser cauteloso sobre todo cuando el motivo de inhibí-*988ción que invoca acusa conducta del juez reñida con la ética judicial. Y mientras más grave sea la imputación, mayor debe ser su ponderación de las bases de la misma. (Enfasis suplido.) In re Criado Vázquez, supra, pág. 643.
Aun si interpretáramos que el mero hecho de que un periódico investigue la conducta de un juez constituye fundamento suficiente para solicitar su recusación, cosa que este Tribunal ha rechazado expresamente en Mélendez v. Caribbean Int’l News, supra, el licenciado Marchand Quintero estaba obligado a presentar la recusación formal al foro de instancia tan pronto adviniera en conocimiento de la causa de recusación. Véase la Regla 63.2 de Procedimiento Civil, supra.
No es necesario anticiparle a un juez la existencia de una posible causa de recusación. El acto mismo de adelantarle este tipo de información sin haber radicado la moción se presta a diversas interpretaciones. En el mejor de los casos, se puede interpretar como que pretende forzar la inhibición voluntaria del juez sin que se presente la solicitud formal. En el peor, podría tomarse como una forma de amenaza o de influencia indebida a un juzgador lo cual está tipificado como delito grave al amparo de nuestro Código Penal.(2)
*989El propio licenciado Marchand Quintero en su compare-cencia ante nos acepta que “independientemente de nues-tra intención para hacer la llamada, la apariencia misma de la llamada telefónica no fue la mejor”. No podemos re-basar la elocuencia con la cual el Juez Rivera González expresó en su resolución de descalificación la diversidad de interpretaciones que puede generar este tipo de acerca-miento:
¿Qué se pretende con el adelanto de información que posible-mente pueda utilizarse como base para solicitar la recusación?
¿Se pretende persuadirlo para que se inhiba a iniciativa pro-pia? ¿Puede considerarse lo expresado como una forma de inti-midación o amenaza si el juez expresa su determinación de no inhibirse? ¿Genera este anticipo de información animosidad o agradecimiento hacia quien lo provee?
En este caso en particular nos impresiona que se le ade-lantaron todos los detalles de la investigación al Juez y se cualificó a los investigadores como expertos en materia de investigación, ex agentes del N.I.E., antes de siquiera men-cionar la intención de solicitar la recusación. Luego, en un estilo más propio de una película de intriga que de cortesía judicial, el licenciado ofrece al Juez poner a su disposición “en un lugar neutro” y en “un sobre lacrado” las declaracio-nes juradas que apoyan la información que le adelanta.
Todo ello sin el conocimiento de la otra parte y a sabien-das de la posición de poder en la que se encuentra su cliente y de la trayectoria procesal sumamente accidentada y de retraso que lleva el caso. Además, coinciden estos ele-mentos con el hecho de que se publicaron artículos perio-dísticos sobre otros de los jueces que se inhibieron o recu-saron anteriormente. Sin que se entienda que este es el curso apropiado, si lo que se pretendía era meramente pre-venir al Juez, hubiese bastado una comunicación escueta a *990los efectos de que presentarían una recusación basada en que existía una investigación periodística en curso.
No podemos sino concluir que, cuando menos, la comu-nicación iba dirigida a forzar la inhibición voluntaria del Juez Rivera González y a dilatar, intencionalmente o no, aún más la resolución final del caso. En su versión de los hechos vertida para el expediente, el licenciado Marchand Quintero establece claramente que sus instrucciones eran a los efectos de “solicitarle” al propio Juez, mediante esa llamada, “su recusación”. Entendemos que lo que el licen-ciado pretendía era solicitarle su inhibición voluntaria (ya que sólo otro juez podría conceder una recusación) y, si fa-llaba esa propuesta, presentar una recusación formal. ¿Hubiese presentado el licenciado Marchand Quintero su solicitud formal de recusación aunque el Juez se hubiese inhibido voluntariamente esa tarde? Creemos que no.
Si se tienen motivos sólidos para recusar a un juez lo más correcto es presentarlos primero formal y públicamente ante el Tribunal. Ello protege la imagen e integridad de los jueces de recusaciones infundadas y evita interrupciones innecesarias a los procedimientos que se ventilan ante los jueces recusados. En la medida en que la Regla 63.2 de Procedimiento Civil, supra, exige que la solicitud de recusación sea escrita, jurada y presentada ante el tribunal, la parte que recusa y su representante legal quedan sujetos a sanciones por solicitudes frívolas.
Si se quiere tener una consideración con el juez, puede presentársele copia de cortesía de la recusación o anunciarle en corte abierta el hecho de su presentación. Avalar que se informe verbal e informalmente a un juez de la intención y los fundamentos para solicitar una recusación no sólo se presta a que se trate de amedrentar al magistrado con razones infundadas, sino que resulta extremadamente conveniente para la parte y su abogado, pues les brinda la oportunidad de tratar de lograr la inhibición deseada sin tener que asumir la responsabilidad pública que *991sus alegaciones implican. No debe olvidarse que en ocasio-nes los fundamentos invocados como causas de inhibición ponen en duda no sólo la capacidad del juez para resolver imparcialmente una controversia particular, sino además su integridad profesional y personal. Resulta contrario a la imagen del tribunal y a la mejor administración de la jus-ticia discutir estos asuntos a puertas cerradas.
Diferimos del licenciado en que la comunicación ex parte evita al magistrado “la triste situación de ser abordado en corte abierta y ante terceros respecto a un asunto tan delicado”. El que exista una causa para la inhibición o se presente una recusación no debe ser una situación vergonzosa para un juez. Por el contrario, se trata simplemente de la utilización de una herramienta más del ordenamiento procesal para garantizar la solución justa, rápida y económica de los pleitos. Lo que se pretende es que no quede sombra de duda alguna que pueda minar la confianza pública en el sistema de impartir justicia. La transparencia de la gestión judicial debe ser motivo de orgullo para un juez y la no participación en un caso es sólo un deber más necesario para el descargo adecuado de sus funciones.
En resumen, resolvemos que resulta impropia la comunicación ex parte de un abogado dirigida a anticiparle a un juez la intención y fundamentos para solicitarle su inhibición mediante presentación de recusación. Tal tipo de acercamiento telefónico ex parte de un abogado a un juez viola los Cánones 11 y 38 del Código de Ética Profesional, supra.
No obstante, reconocemos que en la medida en que este Tribunal declinó ejercer su jurisdicción disciplinaria ante hechos similares en In re Rivera Cruz, 126 D.P.R. 768 (1990), nuestro curso de acción allí pudo haber creado en algunos abogados la impresión de que dicha conducta re-sultaba permisible. Igualmente, ha influido favorable-mente en nuestro ánimo tanto que el letrado haya acep-*992tado la apariencia impropia de sus actos, como el que éste se haya disculpado formalmente con el magistrado Rivera González. No hemos podido ignorar el hecho de que en veintiséis (26) años de práctica privada activa de la aboga-cía, éste sea el primer asunto disciplinario que se presenta contra el licenciado Marchand Quintero.
Por los fundamentos antes expuestos, pautamos la norma aquí consignada para que se aplique de forma prospectiva. En consecuencia, intimamos a la clase togada de Puerto Rico a no incurrir en este tipo de conducta. Se apercibe de que el incumplimiento con lo aquí pautado podría dar lugar al ejercicio de nuestra jurisdicción disciplinaria y a la imposición de serias sanciones.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.

 Se refería al Hon. Juez Ángel G. Hermida Nadal.


 El Art. 247 del Código Penal, 33 L.P.R.A. see. 4443, tipifica como delito grave intentar:
influir sobre algún juez, jurado o persona citada o sorteada como tal, o elegida o nombrada como arbitro, o persona autorizada por ley para oír y resolver ■una cuestión o controversia, por lo que respecta a su veredicto a[sic] decisión en cualquier causa o procedimiento que se hallare pendiente ante ella o que fuere a ser sometida a sus resolución, valiéndose a los efectos de algunos de los siguientes mé-todos:
“(a) Cualquier comunicación, oral o escrita, tenida con dicha persona, excepto en el curso ordinario de los procedimientos.
“(c) Cualquier amenaza, intimidación, persuasión o súplica. ...” (Énfasis suplido).
En la situación de autos, por ejemplo, podría interpretarse que el Juez Rivera González al ser confrontado con que se pretende solicitar formalmente su recusación, debe resolver si se inhibe o no voluntariamente. Ciertamente se trata de un inci-dente, “una causa”, que el juzgador debe resolver y no resulta irrazonable concluir que la llamada del licenciado Marchand Quintero tiene el potencial de influir inde-*989bidamente en esa decisión particular del magistrado de inhibirse motu proprio o negarse a hacerlo para que se le pruebe la necesidad de inhibirse en un procedi-miento de recusación ordinario.